         

Exhibit 10.20
PERFORMANCE BASED RESTRICTED STOCK AWARD AGREEMENT
(Most Highly Compensated Executive Officers)
Community Health Systems, Inc.
     THIS AGREEMENT governs your award of restricted stock made by Community
Health Systems, Inc., a Delaware corporation (the “Company”).
     WHEREAS, the Company has adopted the Community Health Systems, Inc. Amended
and Restated 2000 Stock Option and Award Plan (the “Plan”) in order to provide
additional incentive to certain employees and directors of the Company and its
Subsidiaries;
     WHEREAS, the Compensation Committee (the “Committee”) of the Board of
Directors (as described in Section 3.1 of the Plan) has determined to grant to
you an Award of Restricted Stock as provided herein to encourage your efforts
toward the continuing success of the Company;
     WHEREAS, the Committee has determined to place a performance-based
restriction on the Award of Restricted Stock to better align your economic
interests with those of the other stockholders of the Company and to ensure that
the compensation attributable to this Award of Restricted Stock constitutes
“qualified performance-based compensation” pursuant to IRC §162(m) and the
regulations promulgated thereunder; and
     WHEREAS, the Committee has established the Performance Objective (as
defined in Section 3.1 below) (a) utilizing objectively determinable criteria,
(b) on a date which is prior to the ninetieth (90th) day of the Company’s fiscal
year, and (c) at a time when the attainment of the Performance Objective is
substantially uncertain.
     NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Restricted Stock.
     1.1 The Company hereby grants to you an award of Shares of Performance
Based Restricted Stock (the “Award”). The Shares of Performance Based Restricted
Stock granted pursuant to this Award shall be issued in the form of book entry
Shares in your name as soon as reasonably practicable after the Date of Grant
and shall be subject to your acceptance of this grant (or your estate, if
applicable) by online communication with the Company’s option plan
administrator, as may be determined from time to time, and in accordance with
Section 9 hereof.
     1.2 This Agreement shall be construed in accordance and consistent with,
and subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.
2. Restrictions on Transfer.
     The Shares of Performance Based Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all restrictions on such Performance
Based Restricted Stock shall have lapsed in the manner provided in Section 3, 4
or 5 hereof.

1



--------------------------------------------------------------------------------



 



3. Performance Objective; Lapse of Restrictions.
     3.1 The Award is subject to the Company attaining the following
“Performance Objective” (herein so called): The Company’s “income per share from
continuing operations for the fiscal year” in which granted, as reported by the
Company in its earnings release for such fiscal year, shall be not less than the
amount which is seventy-five percent (75%) of the low end of the projected
“income per share from continuing operations for the fiscal year,” in which
granted as stated in the Company’s Form 8-K filed with the SEC for the current
fiscal year. The Performance Objective shall be adjusted upward or downward in
the event the Company enters into one or more material acquisition or
divestiture transactions and as a result thereof or in connection therewith
files one or more Forms 8-K issuing revised guidance to investors projecting a
higher or lower “income per share from continuing operations for the fiscal
year” in which granted, (but only to the extent such change in guidance is
attributable to the material acquisition and/or divestiture transactions). The
adjusted Performance Objective shall be seventy-five percent (75%) of the low
end of the range of revised projected “income per share from continuing
operations for fiscal year” in which granted. For purposes of this Agreement,
“material acquisition” or “material divestiture” transaction shall mean any
single transaction or series of related transactions in which the consideration
exceeds fifteen percent (15%) of the Company’s assets on a consolidated basis.
The computation of “income per share from continuing operations” shall be
adjusted for Changes in Capitalization (as defined in the Plan).
     3.2 Except as provided in Sections 4, 5 and 6 hereof, if the Performance
Objective is not attained, the Award shall lapse in its entirety.
     3.3 Except as provided in Sections 4, 5 and 6 hereof, if the Performance
Objective is attained, one-third (1/3) of the number of Shares of Performance
Based Restricted Stock issued hereunder (rounded up to the next whole Share, if
necessary) shall vest, and the restrictions with respect to such Performance
Based Restricted Stock shall lapse, on each of the first three (3) anniversaries
of the Date of Grant.
4. Effect of Certain Terminations of Employment.
     If your employment terminates as a result of your death or Disability, in
each case if such termination occurs on or after the Date of Grant, all Shares
of Performance Based Restricted Stock which have not become vested in accordance
with Section 3 or 5 hereof shall vest, and the restrictions on such Performance
Based Restricted Stock shall lapse, as of the date of such termination. If your
employment is terminated by your employer for any reason other than for Cause,
then your Award shall continue until such time as it is determined that the
Performance Objective set forth in Section 3.1 above has been attained, and if
attained, then the restrictions on the entire Award shall lapse on the first
anniversary of the Date of Grant (or if the termination occurs after the
Performance Objective has been attained, the restrictions on the entire Award
shall lapse immediately upon such termination); if the Performance Objective is
not attained, the Award shall lapse in its entirety.
5. Effect of Change in Control.
     In the event of a Change in Control at any time on or after the Date of
Grant, all Shares of Performance Based Restricted Stock which have not become
vested in accordance with Section 3 or 4 hereof shall vest, and the restrictions
on such Performance Based Restricted Stock shall lapse, immediately.

2



--------------------------------------------------------------------------------



 



6. Forfeiture of Performance Based Restricted Stock.
     In addition to the circumstance described in Section 9(a) hereof, any and
all Shares of Performance Based Restricted Stock which have not become vested in
accordance with Section 3, 4 or 5 hereof shall be forfeited and shall revert to
the Company upon the termination of your employment by the Company or its
Subsidiaries for any reason other than those set forth in Section 4 hereof prior
to such vesting.
7. Delivery of Restricted Stock.
     7.1 Except as otherwise provided in Section 7.2 hereof, evidence of book
entry Shares or, if requested by you prior to such lapse of restrictions, a
stock certificate with respect to shares of Restricted Stock for which the
restrictions have lapsed pursuant to Section 3, 4 or 5 hereof with respect to
such shares of Restricted Stock, shall be delivered to you as soon as
practicable following the date on which the restrictions on such Restricted
Stock have lapsed, free of all restrictions hereunder.
     7.2 Evidence of book entry Shares with respect to shares of Restricted
Stock in respect of which the restrictions have lapsed upon your death pursuant
to Section 4 hereof or, if requested by the executors or administrators of your
estate upon such lapse of restrictions, a stock certificate with respect to such
shares of Restricted Stock, shall be delivered to the executors or
administrators of your estate as soon as practicable following the Company’s
receipt of notification of your death, free of all restrictions hereunder.
8. Dividends and Voting Rights.
     Subject to Section 9(a) hereof, upon issuance of the Performance Based
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Stock, including the right to vote the Stock and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Performance
Based Restricted Stock by the Company shall be deferred and reinvested in Shares
of Performance Based Restricted Stock based on the Fair Market Value of a Share
on the date such dividend or distribution is paid or made (provided that no
fractional Shares will be issued), and the additional Shares of Performance
Based Restricted Stock thus acquired shall be subject to the same restrictions
on transfer, forfeiture and vesting schedule as the Performance Based Restricted
Stock in respect of which such dividends or distributions were made.
9. Execution of Award Agreement.
     (a) The Shares of Performance Based Restricted Stock granted to you
pursuant to this Award shall be subject to (i) your acknowledgment and
acceptance of this Award and Agreement by electronic notification to the
Company’s designee (currently UBS Financial Services, Inc.) within 180 days from
the date of grant, and (ii) the date that is immediately prior to the date that
the Performance Based Restricted Stock vest pursuant to Section 4 or 5 hereof
“Your Return Date”); provided that if you die before Your Return Date, this
requirement shall be deemed to be satisfied if the executor or administrator of
your estate executes and returns this Agreement to the Company or its designee
no later than ninety (90) days following the your death (the “Executor Return
Date”). If this Agreement is not so executed and returned on or prior to Your
Return Date or the Executor Return Date, as applicable, the Shares of
Performance Based Restricted Stock evidenced by this Agreement shall be
forfeited, and neither you nor your Grantee’s heirs, executors, administrators
or successors shall have any rights with respect thereto.

3



--------------------------------------------------------------------------------



 



     (b) If this Agreement is so executed and returned, or electronically
acknowledged and accepted on or prior to Your Return Date or the Executor Return
Date, as applicable, all dividends and other distributions paid or made with
respect to the Shares of Performance Based Restricted Stock granted hereunder
prior to Your Return Date or the Executor Return Date shall be treated in the
manner provided in Section 8 hereof.
10. No Right to Continued Employment.
     Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company or its Subsidiaries to terminate your employment,
nor confer upon you any right to continuance of employment by the Company or any
of its Subsidiaries or continuance of service as a Board member.
11. Withholding of Taxes.
     Prior to the delivery to you (or your estate, if applicable) of a stock
certificate or evidence of book entry Shares with respect to shares of
Performance Based Restricted Stock in respect of which all restrictions have
lapsed, you (or your estate) shall pay to the Company the federal, state and
local income taxes and other amounts as may be required by law to be withheld by
the Company (the “Withholding Taxes”) with respect to such Performance Based
Restricted Stock. By executing and returning this Agreement in the manner
provided in Section 9 hereof, you (or your estate) shall be deemed to elect to
have the Company withhold a portion of such Restricted Stock having an aggregate
Fair Market Value equal to the Withholding Taxes in satisfaction of the
Withholding Taxes, such election to continue in effect until you (or your
estate) notifies the Company or the Company’s designee before such delivery that
you (or your estate) shall satisfy such obligation in cash, in which event the
Company shall not withhold a portion of such Restricted Stock as otherwise
provided in this Section 11.
12. You are Bound by the Plan.
     You acknowledge receipt of a copy of the Plan and agree to be bound by all
the terms and provisions thereof by electronic notification to the Company’s
designee (currently UBS Financial Services, Inc.) within 180 days from the date
of grant.
13. Modification of Agreement.
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto.

4



--------------------------------------------------------------------------------



 



14. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
15. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to the conflicts of laws principles thereof.
16. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of your
legal representatives. All obligations imposed upon you and all rights granted
to the Company under this Agreement shall be binding upon your heirs, executors,
administrators and successors.
17. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on you,
your heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.
18. Entire Agreement.
     This Agreement and the terms and conditions of the Plan constitute the
entire understanding between you and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.
19. Headings.
     The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

            COMMUNITY HEALTH SYSTEMS, INC.
                     

5